Dissenting Opinion by
President Judge Bowman :
I respectfully dissent. I-agree that statutory remedies afforded to obtain a refund of taxes unlawfully collected are not germane to an issue of our jurisdiction to entertain a declaratory judgment proceedings as petitioners here do not seek a refund of taxes. I would, however, conclude that a declaratory judgment action does not lie in this case because other provisions of the Tax Reform Code of 1971, Act of March *6244, 1971, P.L. 6, as amended, 72 P.S. §7101 et seq., provide a specific form of remedy available to petitioners. Its provisions allowing for petitions for resettlement of taxes assertedly unlawfully assessed, review by the Board of Finance and Revenue on petition of a taxpayer considering himself aggrieved and for subsequent judicial review de novo afford taxpayers a full, complete and adequate statutory remedy. As I understand Friestad v. Travelers Indemnity Co., 452 Pa. 417, 306 A.2d 295 (1973), the existence of such a statutorily prescribed remedy proscribes a declaratory judgment action and requires the statutory remedy to be pursued. We reached the same conclusion in Forrest C. Gearhart, Inc. v. Department of Revenue, 27 Pa. Commonwealth Ct. 70, 365 A.2d 908 (1976), (declaratory judgment, questioning the constitutionality of a regulation) and St. Joe Minerals Corp. v. Goddard, 14 Pa. Commonwealth Ct. 624, 324 A.2d 800 (1974), (equity, questioning constitutionality of a regulation). The logic of the competency of a quasi-judicial administrative agency to pass upon the constitutionality of a regulation but not the constitutionality of a statute escapes me. Rather, as we expressed in St. Joe, whether equity or declaratory judgment should lie in matters in which the constitutionality of a statute or regulation is in issue should be determined upon the adequacy of the remedy at law as measured by complexity or simplicity of the administrative route that the complainant would be required to pursue prior to the case reaching a tribunal competent to pass upon the constitutional issue involved.
I view the procedure and administrative route to judicial review as prescribed in the Tax Reform Code of 1971 to be adequate as so measured.
Judges Rogers and DiSalde join in this dissent.